DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Remarks
Applicant's response filed on October 25, 2021 is acknowledged and isanswered as follows. 
Applicant's arguments, see pgs. 7-8, with respect to the rejection of the claims 1-10 under 35 U.S.C. § 102(a)(1) have been fully considered but they are not persuasive in view of the following reasons. 
Applicant argues that upper portion of 310 of Ko does not directly contact an upper surface of liner portion 310 and Otsuka fails to meet the requirement of independent claim 1 (see Applicant’s argument and pgs. 7-8). The Examiner respectfully disagrees because the Applicant ignored the presence of portions of dielectric layer 308 and the Examiner stated that the combination of a portion of layer 310 on sidewalls 304a and 304b and portions of dielectric layer 308 and portion of etch stop layer being considered as “insulative collar” (see pg. 5 of the final rejection dated 10/20/2021) and portions of dielectric layer 308 surrounds and contacts both upper portion 310 and the liner 320a as shown in annotated Fig. 3 of Koi et al in pg. 4 of the final rejection. The Examiner respectfully submits that Ko or combined with Hong discloses all limitation of claims 1-10. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG B NGUYEN whose telephone number is (571)270-1509. The examiner can normally be reached Monday-Friday, 10:00 AM-6:00 PM Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CUONG B NGUYEN/Primary Examiner, Art Unit 2818